Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 28, 2019

                                       No. 04-19-00188-CR

                                     Hardy Burl PURVIS IV,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-0050-CR-B
                            Honorable William Old, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Liza A. Rodriguez, Justice


        The reporter’s record in this appeal was originally due on June 21, 2019. Since that time,
we have granted court reporter Patricia Wagner two extensions. When we granted the last
extension on September 25, 2019, we ordered her to file the reporter’s record on or before
October 16, 2019. We explained that no further extensions would be granted absent extenuating
circumstances; however, on October 17, 2019, Ms. Wagner filed another notification of late
reporter’s record requesting an additional thirty days.

        While we understand that there are competing demands on a court reporter’s time, these
demands cannot justify such a lengthy delay and potential prejudice to appellant’s rights. If Ms.
Wagner finds herself unable to perform all of her duties and complete a record in a timely
manner, she must take whatever steps are necessary, including, but not limited to requesting a
substitute reporter or hiring competent assistance, in order to file the record by the date ordered.

       We ORDER Patricia Wagner to file the reporter’s record in Appeal No. 04-19-
00188-CR on or before November 27, 2019. No further extensions will be granted. If
Patricia Wagner fails to file the reporter’s record in Appeal No. 04-19-00188-CR as
ordered, she will be ordered to appear and show cause why she should not be held in civil
or criminal contempt or otherwise sanctioned.

        We ORDER the Clerk of this Court to serve Patricia Wagner a copy of this order by
email, first class United States mail, and certified mail, return receipt requested.

       We further ORDER the clerk of this court to send a copy of this order to the Honorable
William D. Old, III, by first class United States mail. See TEX. R. APP. P. 35.3(c) (“The trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed.”).


                                                            ____________________________
                                                            Liza Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2019.



                                                             _____________________________
                                                             LUZ ESTRADA,
                                                             Chief Deputy Clerk